DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Claim 1 is allowable once the double patenting rejections are overcome.
Reminder, the AFCP 2.0 program has been renewed until July 2, 2024. Please feel free to include amendments to claim 32 if it is desirable to incorporate into claim 1. 
Regarding claim 26 is rejected under previously applied Marakami et al. The disclosure of Marakami teaches a plurality of rubbers that comprise a plurality of materials. Although the rejection is made to only one material explicitly recited in the claim, the entirety of Marakami should be considered for the materials it teaches.  
Applicant makes the statement pertaining to the unexpected results for PAA and/or PMEA over PMMA. The results shown in Table 2 do not show unexpected results. The scientific method requires the adjustment of one variable to begin making assumptions of data. The comparisons of Table 2 change not only the polymer, but the lithium conductive additive. Unexpected results arguments based upon table 2 will not be persuasive because it is unclear if the resulting Li-ion conductivity is due to the polymer selection, the lithium conducting additive, or the combination of the two. For the purposes of examination, a new rejection is presented below based upon amendment. Since unexpected result argument is not found persuasive, MPEP 2144.06 II. Substituting equivalents known for the same purpose is applicable. 
Claim 1 recites a recoverable tensile strain of no less than 5%. It is to be noted that this not explicitly related to the polyacrylamide or poly(methyl ether acrylate) being made to have the tensile strength through a process of manufacturing that is novel, but could be through additives that increase the elasticity of the material layer. The record of date does not specify a clear direction for the mechanism of having a layer be elastic and is therefore not examined to any one specific mechanism. Since independent claim 26 refers to an elastic additive to the layer, it is interpreted that the specific material consideration of claim 1 and the specific elastomeric of claim 26 lead to the claimed elastic consideration. 
The instant claim refers to the encapsulation layer on the anode to be “thin” and further defines the layer to be 0.5nm to 10µm. The instant claim is noted to not define an electrolyte separator layer to be separate and distinct from the layer. The claim is recited under “comprising” language. It is herein interpreted that the layer is capable of comprising a plurality of thin layers whereby the layers may include the electrolyte separator of the battery, so long as the total thickness does not exceed 10µm. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-24, 28-40 of U.S. Patent No. 10483533 (Ref to ‘533) in view of Marakami et al (PGPUB 2017/0033347). ‘533 and the instant claimed invention are separated only in that the layer of encapsulation is located on the cathode versus the instant being drawn to the anode. One having ordinary skill in the art would have been motivated to encapsulate both anode and cathode or each independently based on obvious to try. Additionally, Marakami teaches adhesion and mechanical support to be applicable to either electrode as well as each independently [0113-0144]. 

 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marakami et al (PGPUB 2017/0033347) 
Claim 26: Murakami teaches a laminated body to include a porous film containing a polyolefin and a porous layer [abstract]. For the purposes of examination, the combination of the porous film and the porous layer are interpreted to read on applicant’s thin layer of polymer as these features are separate in function and form from the electrode. The anode active material is taught to be comprised of particulates to form a layer [0302-0306] and usable in a lithium ion secondary battery [0292]. The porous film is taught to be 7-30µm which comprises a base material and porous layer deposited on one or both sides to produce a laminate body [0114]; this material falls within the claimed range of 0.5nm-10µm. The porous film is taught to comprise a polymer having an ultrahigh molecular weight of 1,000,000 or more [0113, 0212], these materials are exemplified to be homopolymers (polyethylene, polypropylene, polybutene) and copolymers. The porous layer is taught to comprise ethylene propylene rubber [0144, 0245, 0392]. Additionally, the material selection is taught to be a specific perfluoroelastomer made from vinylidene fluoride-hexafluoroproppylene-tetrafluoroethylene copolymer [0144]. Additionally, nitrile rubber is taught by the incorporation of acrylonitrile-acrylic acid ester copolymer [0144].
Murakami teaches a separator that is able to prevent short-circuit and has improved adhesion properties of the separator [0030].  
The prior art is silent to teach the recorded material property of the invention’s recoverable tensile strain no less than 5%. The inclusion of the binder material is taught by the prior art to improve adhesion properties and therefore improve the mechanical stability of the material [0030]; this resulting phenomenon is by improving the ability of the layer to adjust to expanding and contraction of layers relative to each other through charge and discharge. The prior art teaches the motivation to improve adhesion and a plurality of mechanisms to accomplish this from improved method of formation to the inclusion of additives such as elastic polymers. The claim limitation is obviated as  
The prior art is silent to teach the lithium ion conductivity no less than 10-6 S/cm at room temperature. The prior art teaches the polymer layer to act as the ionic transport layer between the anode and the cathode. It is well established in the art that the ionic conductivity of separator layers can be adjusted to improve the mechanical stability while maintaining high ionic transport. In order to produce an optimized battery for the purposes of conducting a charge, one having ordinary skill in the art at the time of filing would have been motivated to select material combinations that have high ionic conductivity. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J YANCHUK whose telephone number is (571)270-7343. The examiner can normally be reached M-Th 10a-8p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN J YANCHUK/Primary Examiner, Art Unit 1723